

113 S1949 IS: Wild Olympics Wilderness and Wild and Scenic Rivers Act of 2014
U.S. Senate
2014-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1949IN THE SENATE OF THE UNITED STATESJanuary 16, 2014Mrs. Murray introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate and expand wilderness areas in Olympic National Forest in the State of Washington, and to designate certain rivers in Olympic National Forest and Olympic National Park as wild and scenic rivers, and for other purposes.1.Short
			 titleThis Act may be cited as
			 the Wild Olympics Wilderness and Wild and Scenic Rivers Act of 2014.2.FindingsCongress finds that—(1)wilderness and wild and scenic river designations provide myriad benefits to the local community and beyond, including—(A)recreation, as evidenced by the more than 12,000,000 visitors each year to wilderness areas who participate in recreation activities such as hiking, horseback riding, hunting, fishing, skiing, climbing, camping, and floating and rafting;(B)wildlife habitat, by providing permanent and durable protection for habitat for varied wildlife species, including endangered species;(C)clean water for local communities that rely on the Olympic National Forest as the source for clean and safe drinking water;(D)municipal watersheds for cities such as Port Townsend, Washington;(E)the ancient forests, salmon streams, and unique scenery of the Olympic National Forest, which provide local businesses with a competitive edge over other regions in attracting and retaining the talented people required by local companies;(F)the popular National Parks, monuments, wilderness areas, and other public land of the West, which  have provided a competitive advantage to the growing high technology and professional services industries of the West, such as health care, education, and business, enabling the West to outperform the rest of the United States economy in key measures of growth, including employment, population, and personal income during the 4 decades immediately preceding the date of enactment of this Act; and(G)protecting and enhancing local travel, tourism, hunting, fishing, and outdoor recreation industries;(2)under the Wilderness Act (16 U.S.C. 1131 et
		seq.)—(A)land  designated as wilderness protects ecological, geological, or other features of scientific, scenic, or historical value;(B)Federal agencies retain the ability to use any means necessary to protect and control fire, insects, and diseases, subject to such terms and conditions as the Secretary determines to be appropriate; and(C)wilderness designations do not apply to private land;(3)this Act does not designate  private land inholdings as wilderness;(4)under the Wild and Scenic Rivers Act (16 U.S.C.
		1271 et seq.)—(A)certain rivers are preserved to safeguard outstanding natural, cultural, and recreational values for current and future generations;(B)designation as a wild and scenic river does not give the Federal Government control over private property and provides no additional authority for expanding designated river segments, except as provided in this Act and other Acts;(C)existing water rights are not impacted;(D)the  jurisdiction of the States and the Federal Government over waters are not impacted, as determined by established principles of law; and(E)river segments classified as scenic or recreational allow construction of new access points, restoration thinning, and motorized access;(5)the areas protected under this Act unquestionably meet all requirements under Federal law (including regulations), as the areas contain—(A)old growth stands, temperate rain forests, and large swaths of roadless forests, more than 99 percent of which could not be commercially harvested under existing Federal law (including regulations);(B)the wilderness areas established under this Act are areas that are prized by hikers, hunters, anglers, and others and will be preserved and protected for recreational enjoyment for generations to come; and(C)rivers and tributaries that—(i)are a source of clean water for many communities on the Olympic Peninsula; and(ii)provide important habitat for salmon and other species of fish and supply the cold freshwater that feeds the Puget Sound and creates the necessary conditions for clams, oysters, and mussels, whose growers contribute more than $250,000,000 to the economy and support thousands of jobs in the State of Washington;(6)as a result of this Act—(A)no roads would be closed;(B)management decisions by local Forest Service managers as to which roads should be closed, maintained, or remain open for public access will not be impacted and any ongoing travel management processes will continue to be the manner by which those decisions are made, along with public input; and(C)no private land would be subject to management under the Wilderness Act (16 U.S.C. 1131 et
		seq.) or the Wild and Scenic Rivers Act (16 U.S.C.
		1271 et seq.);(7)private property rights are central to the United States and the economy of the United States, and it shall be the policy of the United States to encourage, support, and promote the private ownership of property to ensure that the constitutional and other legal rights of private property owners are not abridged by the Federal Government;(8)the Olympic Peninsula is home to 8 federally recognized Indian tribes; and(9)the United States acknowledges the trust obligations of the Federal Government to Indian tribes and recognizes that—(A)the case styled  United States v. Washington (384 F. Supp. 312) guaranteed certain Indian  tribes in the  State of Washington harvest rights to Pacific salmon, leading to employment opportunities for tribal members;(B)tribal governments provide a wide range of critical services to enrolled members, including education and cultural activities;(C)Indian tribes engage in ongoing efforts to restore and improve salmon populations and habitat across the Olympic Peninsula, frequently in conjunction with Federal, State, and local governments and private stakeholders; and(D)ongoing tribal efforts to protect and improve salmon habitat and the habitats of other threatened species populations are encouraged and supported in order to support the long-term health of the ecosystem and the economic benefit those resources provide.3.Designation of
			 Olympic National Forest wilderness areas(a)In
			 GeneralIn furtherance of the Wilderness Act (16 U.S.C. 1131 et
			 seq.), the following Federal land in the Olympic National Forest in the State
			 of Washington comprising approximately 126,554 acres, as generally depicted on
			 the map entitled Proposed Wild Olympics Wilderness and Wild and Scenic
			 Rivers Act and dated May 29, 2012 (referred to in this section as the
			 map), is designated as wilderness and as components of the
			 National Wilderness Preservation System:(1)Lost Creek
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 7,159 acres, as generally depicted on the map, which
			 shall be known as the Lost Creek Wilderness.(2)Rugged Ridge
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 5,956 acres, as generally depicted on the map, which
			 shall be known as the Rugged Ridge Wilderness.(3)Alckee Creek
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 1,787 acres, as generally depicted on the map, which
			 shall be known as the Alckee Creek Wilderness.(4)Gates of the
			 Elwha WildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 5,669 acres, as generally depicted on the
			 map, which shall be known as the Gates of the Elwha
			 Wilderness.(5)Buckhorn
			 Wilderness additionsCertain Federal land managed by the Forest
			 Service, comprising approximately 21,965 acres, as generally depicted on the
			 map, is incorporated in, and shall be managed as part of, the Buckhorn
			 Wilderness, as designated by section 3 of the Washington State
			 Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(6)Green Mountain
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 4,790 acres, as generally depicted on the map, which
			 shall be known as the Green Mountain Wilderness.(7)The Brothers
			 Wilderness additionsCertain land managed by the Forest Service,
			 comprising approximately 8,625 acres, as generally depicted on the map, is
			 incorporated in, and shall be managed as part of, the The Brothers
			 Wilderness, as designated by section 3 of the Washington State
			 Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(8)Mount Skokomish
			 Wilderness additionsCertain land managed by the Forest Service,
			 comprising approximately 8,933 acres, as generally depicted on the map, is
			 incorporated in, and shall be managed as part of, the Mount Skokomish
			 Wilderness, as designated by section 3 of the Washington State
			 Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(9)Wonder Mountain
			 Wilderness additionsCertain land managed by the Forest Service,
			 comprising approximately 26,517 acres, as generally depicted on the map, is
			 incorporated in, and shall be managed as part of, the Wonder Mountain
			 Wilderness, as designated by section 3 of the Washington State
			 Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(10)Moonlight Dome
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 9,117 acres, as generally depicted on the map, which
			 shall be known as the Moonlight Dome Wilderness.(11)South Quinault
			 Ridge WildernessCertain Federal land managed by the Forest
			 Service, comprising approximately 10,887 acres, as generally depicted on the
			 map, which shall be known as the South Quinault Ridge
			 Wilderness.(12)Colonel Bob
			 Wilderness additionsCertain Federal land managed by the Forest
			 Service, comprising approximately 353 acres, as generally depicted on the map,
			 is incorporated in, and shall be managed as part of, the Colonel Bob
			 Wilderness, as designated by section 3 of the Washington State
			 Wilderness Act of 1984 (16 U.S.C. 1132 note; Public Law 98–339).(13)Sam’s River
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 13,418 acres, as generally depicted on the map, which
			 shall be known as the Sam’s River Wilderness.(14)Canoe Creek
			 WildernessCertain Federal land managed by the Forest Service,
			 comprising approximately 1,378 acres, as generally depicted on the map, which
			 shall be known as the Canoe Creek Wilderness.(b)Administration(1)ManagementSubject
			 to valid existing rights, the land designated as wilderness by subsection (a)
			 shall be administered by the Secretary of Agriculture (referred to in this
			 section as the Secretary), in accordance with the Wilderness Act
			 (16 U.S.C. 1131 et seq.), except that any reference in that Act to the
			 effective date of that Act shall be considered to be a reference to the date of
			 enactment of this Act.(2)Map and
			 description(A)In
			 generalAs soon as practicable after the date of enactment of
			 this Act, the Secretary shall file a map and a legal description of the land
			 designated as wilderness by subsection (a) with—(i)the
			 Committee on Natural Resources of the House of Representatives; and(ii)the Committee on
			 Energy and Natural Resources of the Senate.(B)EffectEach
			 map and legal description filed under subparagraph (A) shall have the same
			 force and effect as if included in this Act, except that the Secretary may
			 correct minor errors in the map and legal description.(C)Public
			 availabilityEach map and legal description filed under
			 subparagraph (A) shall be filed and made available for public inspection in the
			 appropriate office of the Forest Service.(c)Potential
			 wilderness(1)In
			 generalIn furtherance of the purposes of the Wilderness Act (16
			 U.S.C. 1131 et seq.), certain Federal land managed by the Forest Service,
			 comprising approximately 5,346 acres as identified as Potential
			 Wilderness on the map, is designated as potential wilderness.(2)Designation as
			 wildernessOn the date on which the Secretary publishes in the
			 Federal Register notice that any nonconforming uses in the potential wilderness
			 designated by paragraph (1) have terminated, the potential wilderness shall
			 be—(A)designated as
			 wilderness and as a component of the National Wilderness Preservation System;
			 and(B)incorporated into
			 the adjacent wilderness area.(d)Adjacent management(1)No protective perimeters or buffer zonesThe designations in this section shall not create a protective perimeter or buffer zone around any wilderness area.(2)Nonconforming uses permitted outside of boundaries of wilderness areasAny activity or use outside of the boundary of any wilderness area designated under this section shall be permitted even if the activity or use would be seen or heard within the boundary of the wilderness area.(e)Fire, insects, and diseasesThe Secretary may take such measures as are necessary to control fire, insects, and diseases, in the wilderness areas designated by this section, in accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and subject to such terms and conditions as the Secretary determines to be appropriate.4.Wild and scenic
			 river designations(a)In
			 generalSection 3(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1274(a)) is amended by adding at the end
			 the following:(208)Elwha River,
				WashingtonThe approximately
				29.0-mile segment of the Elwha River and tributaries from the source to Cat
				Creek, to be administered by the Secretary of the Interior as a wild
				river.(209)Dungeness
				River, WashingtonThe segment
				of the Dungeness River from the headwaters to the State of Washington
				Department of Natural Resources land in T. 29 N., R. 4 W., sec. 12, to be
				administered by the Secretary of Agriculture, except that portions of the river
				within the boundaries of Olympic National Park shall be administered by the
				Secretary of the Interior, including the following segments of the mainstem and
				major tributary the Gray Wolf River, in the following classes:(A)The approximately
				5.8-mile segment from the headwaters to the 2860 Bridge, as a wild
				river.(B)The approximately
				2.1-mile segment from the 2860 Bridge to Silver Creek, as a scenic
				river.(C)The approximately
				2.7-mile segment from Silver Creek to Sleepy Hollow Creek, as a wild
				river.(D)The approximately
				6.3-mile segment from Sleepy Hollow Creek to the Olympic National Forest
				boundary, as a scenic river.(E)The approximately
				1.9-mile segment from the National Forest boundary to the State of Washington
				Department of Natural Resources land in T. 29 N., R. 4 W., sec. 12, as a
				recreational river.(F)The approximately
				16.1-mile segment of the Gray Wolf River from the headwaters to the 2870
				Bridge, as a wild river.(G)The approximately
				1.1-mile segment of the Gray Wolf River from the 2870 Bridge to the confluence
				with the Dungeness River, as a scenic river.(210)Big Quilcene
				River, WashingtonThe segment of the Big Quilcene River from the
				headwaters to the City of Port Townsend water intake facility, to be
				administered by the Secretary of Agriculture, in the following classes:(A)The approximately
				4.4-mile segment from the headwaters to the Buckhorn Wilderness boundary, as a
				wild river.(B)The approximately
				5.3-mile segment from the Buckhorn Wilderness boundary to the City of Port
				Townsend water intake facility, as a scenic river.(C)Section 7(a),
				with respect to the licensing of dams, water conduits, reservoirs, powerhouses,
				transmission lines, or other project works, shall apply to the approximately
				5-mile segment from the City of Port Townsend water intake facility to the
				Olympic National Forest boundary.(211)Dosewallips
				River, WashingtonThe segment of the Dosewallips River from the
				headwaters to the private land in T. 26 N., R. 3 W., sec. 15, to be
				administered by the Secretary of Agriculture, except that portions of the river
				within the boundaries of Olympic National Park shall by administered by the
				Secretary of the Interior, in the following classes:(A)The approximately
				12.9-mile segment from the headwaters to Station Creek, as a wild river.(B)The approximately
				6.8-mile segment from Station Creek to the private land in T. 26 N., R. 3 W.,
				sec. 15, as a scenic river.(212)Duckabush
				River, WashingtonThe segment of the Duckabush River from the
				headwaters to the private land in T. 25 N., R. 3 W., sec. 1, to be administered
				by the Secretary of Agriculture, except that portions of the river within the
				boundaries of Olympic National Park shall by administered by the Secretary of
				the Interior, in the following classes:(A)The approximately
				19.0-mile segment from the headwaters to the Brothers Wilderness boundary, as a
				wild river.(B)The approximately
				1.9-mile segment from the Brothers Wilderness boundary to the private land in
				T. 25 N., R. 3 W., sec. 1, as a scenic river.(213)Hamma Hamma
				River, WashingtonThe segment of the Hamma Hamma River from the
				headwaters to the eastern edge of the NW1/4 sec. 21, T. 24
				N., R. 3 W., to be administered by the Secretary of Agriculture, in the
				following classes:(A)The approximately
				3.1-mile segment from the headwaters to the Mt. Skokomish Wilderness boundary,
				as a wild river.(B)The approximately
				5.8-mile segment from the Mt. Skokomish wilderness boundary to Lena Creek, as a
				scenic river.(C)The approximately
				6.8-mile segment from Lena Creek to the eastern edge of the
				NW1/4 sec. 21, T. 24 N., R. 3 W., as a recreational
				river.(214)South Fork
				Skokomish River, WashingtonThe segment of the South Fork
				Skokomish River from the headwaters to the Olympic National Forest boundary to
				be administered by the Secretary of Agriculture, in the following
				classes:(A)The approximately
				6.7-mile segment from the headwaters to Rule Creek, as a wild river.(B)The approximately
				8.3-mile segment from Rule Creek to LeBar Creek, as a scenic river.(C)The approximately
				4.0-mile segment from LeBar Creek to upper end of gorge in the
				NW1/4 sec. 21, T. 22 N., R. 5 W., as a recreational
				river.(D)The approximately
				6.0-mile segment from the upper end of the gorge to the Olympic National Forest
				boundary, as a scenic river.(215)Middle Fork
				Satsop River, WashingtonThe approximately 7.9-mile segment of
				the Middle Fork Satsop River from the headwaters to the Olympic National Forest
				boundary, to be administered by the Secretary of Agriculture, as a scenic
				river.(216)West Fork
				Satsop River, WashingtonThe approximately 8.2-mile segment of
				the West Fork Satsop River from the headwaters to the Olympic National Forest
				boundary, to be administered by the Secretary of Agriculture, as a scenic
				river.(217)Wynoochee
				River, WashingtonThe segment of the Wynoochee River from the
				headwaters to Clark Creek to be administered by the Secretary of Agriculture,
				except that portions of the river within the boundaries of Olympic National
				Park shall by administered by the Secretary of the Interior, in the following
				classes:(A)The approximately
				1.7-mile segment from the headwaters to the boundary of the Wonder Mountain
				Wilderness, as a wild river.(B)The approximately
				8.2-mile segment from the boundary of the Wonder Mountain Wilderness to the
				head of Wynoochee Reservoir, as a recreational river.(218)East Fork
				Humptulips River, WashingtonThe segment of the East Fork
				Humptulips River from the headwaters to the Olympic National Forest boundary to
				be administered by the Secretary of Agriculture, in the following
				classes:(A)The approximately
				7.4-mile segment from the headwaters to the Moonlight Dome wilderness boundary,
				as a wild river.(B)The approximately
				10.3-mile segment from the Moonlight Dome wilderness boundary to the Olympic
				National Forest boundary, as a scenic river.(219)West Fork
				Humptulips River, WashingtonThe approximately 21.4-mile segment
				of the West Fork Humptulips River from the source to the Olympic National
				Forest Boundary, to be administered by the Secretary of Agriculture, as a
				scenic river.(220)Quinault
				River, WashingtonThe segment of the Quinault River from the
				headwaters to private land in T. 24 N., R. 8 W., sec. 33, to be administered by
				the Secretary of the Interior, in the following classes:(A)The approximately
				16.5-mile segment from the headwaters to Graves Creek, as a wild river.(B)The approximately
				6.7-mile segment from Graves Creek to Cannings Creek, as a scenic river.(C)The approximately
				1.0-mile segment from Cannings Creek to private land in T. 24 N., R. 8 W., sec.
				33, as a recreational river.(221)Queets River,
				WashingtonThe segment of the Queets River from the headwaters to
				the Olympic National Park boundary to be administered by the Secretary of the
				Interior, except that portions of the river outside the boundaries of Olympic
				National Park shall be administered by the Secretary of Agriculture, including
				the following segments of the mainstem and certain tributaries in the following
				classes:(A)The approximately
				28.6-mile segment of the Queets River from the headwaters to the confluence
				with Sams River, as a wild river.(B)The approximately
				16.0-mile segment of the Queets River from the confluence with Sams River to
				the Olympic National Park boundary, as a scenic river.(C)The approximately
				15.7-mile segment of the Sams River from the headwaters to the confluence with
				the Queets River, as a scenic river.(D)The approximately
				17.7-mile segment of Matheny Creek from the headwaters to the confluence with
				the Queets River, as a scenic river.(222)Hoh River,
				WashingtonThe segment of the Hoh River and the major tributary
				South Fork Hoh from the headwaters to Olympic National Park boundary, to be
				administered by the Secretary of the Interior, in the following classes:(A)The approximately
				20.7-mile segment of the Hoh River from the headwaters to Jackson Creek, as a
				wild river.(B)The approximately
				6.0-mile segment of the Hoh River from Jackson Creek to the Olympic National
				Park boundary, as a scenic river.(C)The approximately
				13.8-mile segment of the South Fork Hoh River from the headwaters to the
				National Park boundary, as a wild river.(D)The approximately
				4.6-mile segment of the South Fork Hoh River from the National Park boundary to
				the Washington State Department of Natural Resources boundary in T. 27 N., R.
				10 W., sec. 29, as a recreational river.(223)Bogachiel
				River, WashingtonThe approximately 25.6-mile segment of the
				Bogachiel River from the source to the Olympic National Park boundary, to be
				administered by the Secretary of the Interior, as a wild river.(224)South Fork
				Calawah River, WashingtonThe segment of the South Fork Calawah
				River and the major tributary Sitkum River from the headwaters to Hyas Creek to
				be administered by the Secretary of Agriculture, except those portions of the
				river within the boundaries of Olympic National Park shall by administered by
				the Secretary of the Interior, including the following segments in the
				following classes:(A)The approximately
				15.7-mile segment of the South Fork Calawah River from the headwaters to the
				Sitkum River, as a wild river.(B)The approximately
				0.9-mile segment of the South Fork Calawah River from the Sitkum River to Hyas
				Creek, as a scenic river.(C)The approximately
				1.6-mile segment of the Sitkum River from the source to the Rugged Ridge
				Wilderness boundary, as a wild river.(D)The approximately
				11.9-mile segment of the Sitkum River from the Rugged Ridge Wilderness boundary
				to the confluence with the South Fork Calawah, as a scenic river.(225)Sol Duc
				River, WashingtonThe segment of the Sol Duc River from the
				headwaters to the Olympic National Park boundary, including the following
				segments of the mainstem and certain tributaries in the following
				classes:(A)The approximately
				7.0-mile segment of the Sol Duc River from the headwaters to the end of Sol Duc
				Hot Springs Road, as a wild river.(B)The approximately
				10.8-mile segment of the Sol Duc River from the end of Sol Duc Hot Springs Road
				to the Olympic National Park boundary, as a scenic river.(C)The approximately
				13.8-mile segment of the North Fork Sol Duc River from the headwaters to the
				Olympic Hot Springs Road bridge, as a wild river.(D)The approximately
				0.2-mile segment of the North Fork Sol Duc River from the Olympic Hot Springs
				Road bridge to the confluence with the Sol Duc River, as a scenic river.(E)The approximately
				8.0-mile segment of the South Fork Sol Duc River from the headwaters to the
				confluence with the Sol Duc River, as a scenic river.(226)Lyre River,
				WashingtonThe approximately 0.2-mile segment of the Lyre River
				from Crescent Lake to the Olympic National Park boundary, to be administered by
				the Secretary of the Interior as a scenic
				river..(b)EffectThe
			 amendment made by subsection (a) does not affect valid existing water
			 rights.5.Existing rights
			 and withdrawal(a)In
			 generalIn accordance with section 12(b) of the Wild and Scenic
			 Rivers Act (16 U.S.C. 1283(b)), nothing in this Act or the amendment made by
			 section 4(a) affects or abrogates existing rights, privileges, or contracts
			 held by private parties.(b)WithdrawalSubject
			 to valid existing rights, the Federal land within the boundaries of the river
			 segments designated by this Act and the amendment made by section 4(a) is
			 withdrawn from all forms of—(1)entry,
			 appropriation, or disposal under the public land laws;(2)location, entry,
			 and patent under the mining laws; and(3)disposition under
			 all laws relating to mineral and geothermal leasing or mineral
			 materials.6.Treaty
			 rightsNothing in this Act
			 alters, modifies, diminishes, or extinguishes the reserved treaty rights of any Indian
			 tribe with hunting, fishing, gathering, and cultural or religious rights in the Olympic National
			 Forest as protected by a treaty.